Allowable Subject Matter
Claims 1, 3-9, and 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: During the prosecution of the claimed invention the limitations “ a housing which is movable to clamp or unclamp an object having clamping blocks; a clamping plate disposed in front of the housing; a rod configured to guide the movement of the housing and fastened to the clamping plate; and a first elastic member applying a clamping force to the clamping plate by movement of the housing; and backup clamp locking the rod to maintain a state in which the clamping plate clamps the object,  wherein the clamping blocks have receiving grooves in which edges of the clamping plate are received, and wherein the backup clamp includes a swing arm pivotally connected to the housing, and a pusher applying a locking force to the swing arm by  as second elastic member”  fails to render the claimed invention obvious or anticipated. For instance, JP3395855 discloses a clamping mechanism for holding a tool head wherein a rod 71 comprises a plate 49 and furthermore ‘5855 discloses a fastener which acts as a secondary clamp.However ‘5855 fails to disclose the backup clamp includes a swing arm pivotally connected to the housing, and a pusher applying a locking force to the swing arm by a second elastic member. Further search and consideration has failed to result in a possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reasons above the claim limitations of claims 1, 3-9, and 12-18 have been considered for allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723